Proceeding pursuant to CPLR article 78 to review a determination of the New York State Liquor Authority which sustained charges based upon Alcoholic Beverage Control Law § 106 (6) and 9 NYCRR 53.1 (r) (2) and directed the temporary suspension of petitioner’s liquor license and a $1,000 bond claim.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
Upon this record, there is substantial evidence to support the determination of respondent and no basis to conclude that the penalty imposed was shocking to one’s sense of fairness (see, e.g., Matter of Pell v Board of Educ., 34 NY2d 222). Mangano, J. P., Thompson, Brown and Kunzeman, JJ., concur.